ORDER DENYING APPEAL
This matter comes before the Fort Peck Court of Appeals on a Notice of Appeal filed by Trevor Birdsbill, pro se. The Fort Peck Tribes did not appear in the Appeal.
The appeal basically asks the Court of Appeals to dismiss the charge of Criminal Endangerment filed against Appellant.
Upon review of the Notice of Appeal, the exhibits attached thereto and the law and procedures applicable to the case, the Court makes the following findings:
1. The relief sought in this appeal is interlocutory in nature and substance and is not ripe for appeal. The jurisdiction of this Court extends only to final orders and judgments of the Tribal Court. II CCOJ Section 202.
2. This Court has no jurisdiction to grant the relief sought by Appellant, as dismissal of a charge with prejudice is a matter based on factual determinations which have not yet been made by the Tribal Court or prosecution. II CCOJ Section 202.
3. The Notice of Appeal concerns a completely different matter than the September 21, 2010 Order appealed. The Order denied a Petition for Writ of Habeas Corpus. The Notice of Appeal sought dismissal of a charge.
*266BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Appeal be and the same is hereby denied.